             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MONTANA
                      MISSOULA DIVISION


MICHAEL A. FROST,                              CV 15–124–M–DWM

            Plaintiff,

    v.                                                ORDER

BNSF RAILWAY COMPANY,

              Defendant.


   The Jury having returned a verdict in the above-captioned case,

   IT IS ORDERED that all pending motions are DENIED.

   DATED this 16th day of January, 2020.
